Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/700,942 filed on 12/02/2019 which is a DIV of 15/420,936 filed on 01/31/2017 (now US Patent 10,519,454)
which is a CON of PCT/KR2015/008269 filed on 08/06/2015 which claims US priority benefit of US Provisional 62/033,852 filed on 08/06/2014.
	Election/Restrictions
Applicant’s election without traverse of Group I invention (e.g., claims 68-79) in the reply filed on 07/21/2022 is acknowledged.
Claims 80-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022.
Claim status
	Claims 1-67 are cancelled.
	Claims 68-87 are pending.
	Claims 80-87 are withdrawn.
Claims 68-79 are under examination.

Information Disclosure Statement
The IDS filed on 03/20/2020 has been considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/033,852, filed on 08/06/2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘852 provisional does not disclose the sequence of NNNNRYAC (SEQ ID NO 1), of the instant claims 68-79.  Accordingly, claims 68-79 receive priority to 08/06/2015, the filing date of PCT/KR2015/008269.
Claim Objections
Claim 72 are objected to because of the following informalities:  
Claim 72 is missing a phrase such as “wherein” before the term “introducing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim is drawn to a method of altering a genome via targeting a DNA sequence by introducing a Cas protein and guide RNA into a cell comprising the genome, “thereby altering the genome”.  However, the cell omits an essential step that the genome contains the target sequence and that the Cas protein and gRNA target the genome.  As presently written, the claim does not require that the genome is targeted and therefore does not provide a nexus for altering the genome.
Claims 69-79 are indefinite for the same reasoning as claim 68 because they depend from claim 68 and are not remedial.
Also, claim 77 recites the limitation "the Cas protein having the nickase activity" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 77 depends from claim 68 and claim 68 does not recite a Cas protein having nickase activity.  
Also, claim 77 is indefinite because it recites “at position 8” and “at position 559” but does not provide any antecedent basis for these positions such as by providing a SEQ ID NO.  
Also, claim 78 is indefinite because the term “the substituted amino acid” does not have sufficient antecedent basis.  Claim 78 depends from claim 77 which recites two occurrences of a substituted amino acid.  It is unclear which of these plurality of substituted amino acids is providing the antecedent basis for the singular substituted amino acid of claim 78.  Also, claim 78 is indefinite as it depends from claim 77 and is not remedial to the lack of a sequence providing antecedent basis for the terms “at position 8” and “at position 559”.

Written Description - Possession
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims are drawn to a method comprising a guide RNA or a DNA encoding a guide RNA and a Cas protein or a nucleic acid encoding a Cas protein.  The guide RNA (or corresponding DNA) and the Cas protein (or corresponding nucleic acid) are considered to be critically essential claim elements.  However, the Cas protein and guide RNA combination is claimed by a required function but without sufficient structure correlated to the required function so that one of ordinary skill in the art would not be able to envision whether a given species of guide RNA combined with a Cas protein structure is encompassed by the claims (i.e., possesses the required functions/properties of the claims).  
While having support for combinations of guide RNA sequences and Cas9 proteins functioning to form a complex with target DNA in cells shown in the instant specification, references in the state of the art (e.g., see Sampson et al and Fanfara et al, Zhang et al references herein), disclose Cas9 from C. jejuni that recognize a PAM having NNNNACA rather than the PAM of the instant claims.  The instant claims require a Cas protein genus or regarding claim 71, a Cas9 subgenus with a required function of recognition of NNNNRYAC in a host cell and altering a host cell genome.  The instant specification and state of the art do not provide a “representative set” of Cas protein structures such that one of ordinary skill in the art would be able to envision whether a given Cas protein structure would be included in the genus of Cas proteins of the presently claimed invention.  
Although the applicants show a method to assay or test for variants of Cas protein that may possess the functions required by the claims, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
The naming of a DNA, RNA or protein in terms of its functional attributes may not be sufficient to describe that DNA, RNA or protein.  For example, the courts have found that more than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a genus of DNA molecules. See e.g. Amgen Inc. v. Chuzai Pharmaceutical Co. Ltd., 18 U.S.P.Q.2d 1016, 1027 (CAFC 1991); and Fiers v. Revel, 25 U.S.P.Q.2d 1601, 1604-05 (CAFC 1993).  In Amgen v. Chuzai, the Court of Appeals for the Federal Circuit stated that "it is not sufficient to define (a DNA) solely by its principal biological property, e.g. encoding of human erythropoietin." Id. at 1021.  Rather, what is necessary is that (the applicant) provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Id. at 1027. In these statements, the court has expressly stated that a DNA molecule must be described by means of description other than by naming the encoded protein to satisfy the 35 USC 112 first paragraph written description requirement.  In the case University of California v. Eli Lilly and Co., 43 U.S.P.Q.2d 1398, at 1406 (1997), the court stated that defining a cDNA by its function 'tis only a definition of a useful result rather than a definition of what achieves that result." The court also stated that such a description does not define any structural features commonly possessed by members of the genus that distinguish them from others.”
For example, even post-filing art shows that it was unpredictable whether a given Cas protein would recognize a given PAM sequence and function in a cell to alter a cell’s genome as required by the presently claimed invention.  See Ibraheim et al (Genome Biology 2018:Vol 19, No. 137: pages 1-11)  For example, Ibraheim et al discloses unpredictable correlations to a Cas structure and its function.  (See Abstract, entire document, paragraph bridging pages 6-7).  Further, Cebrian-Serrano in “CRISPR-Cas orthologues and variants: optimizing the repertoire, specificity and delivery of genome engineering tools” (Mamm Genome 2017 Vol 28: pages 247-261) discloses that even after the effective filing date of the presently claimed invention it was considered that correlation of Cas protein structure to their function (i.e., PAM recognition, ability to alter a genome in a cell) was complex and unpredictable.  (See page 247, right col.).  Also, Yamada et al (2017 Molecular Cell Vol 65, pages 1109-1121) shows the minimal Cas9 Campylobacter jejuni is complex and diverse. (Abstract, entire document).
The Federal Circuit in Lilly, Fiers, Rochester and many other cases has determined that the written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus.   Case law directly supports this rejection.  As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003. March 5, 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims comprises a genus of functional sequences which were not sufficiently represented by known species and which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention.  
Conclusion
No claims allowed.
Zhang et al (US2014/0273234 published 09/18/2014, now US Patent 8,889,418) is related prior art that is not being applied in this office action but which may be applied in a future office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658